DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the 103 rejection.
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. The 
Specification
The abstract of the disclosure is objected to because "FIG. 3" should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanel et al. GB 2180291 A (hereinafter Hanel) In view of Lee KR 20120017739 A (hereinafter Lee).
In regards to claim 1, Hanel teaches a low-profile handle assembly adapted for use on a floor flap (abstract), the handle assembly comprising: a recessed housing (2) comprising a top edge (5) defining an opening (See fig 3); and a handle (1) coupled to the recessed housing and disposed conformally within substantially the entirety of the opening defined by the top edge of the recessed housing (See fig 1); wherein the handle is adapted to pivot with respect to the recessed housing about a first pivot axis (7) disposed at an intermediate longitudinal location along the recessed housing (See fig 1) and the handle and about a second pivot axis (10) disposed at an end longitudinal location along the recessed housing and the handle (See fig 1); and wherein the handle is pivotably coupled to the recessed housing via a protruding pivot structure (the pin associated with 7, the pivot structure is protruding at least because it protrudes out of the housing, see fig 4) coupled to one end of the handle and adapted to be received within a slot structure defined by the recessed housing (the space between the edges 5, and defined by the recessed housing 2 as seen in fig 3), thereby allowing the one end of the handle and the protruding pivot structure to translate into the recessed housing and forming the second pivot axis that is translatable into the recessed housing (See fig 1 and 3).
However, Hanel does not teach the handle assembly is adapted for use in a hatch cover of a storage compartment of a vehicle, since it’s unclear what the nature of the “floorflap” is.
Lee teaches a glove box with a similar handle assembly (30) that is adapted for use in a hatch cover of a storage compartment of a vehicle (See fig 1). Lee recognizes a need for increased space for storage in a glovebox (abstract).
Hanel identifies an aim of his invention is to create an actuating mechanism that can be housed in the smallest possible space (page 1 lines 10-13).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Hanel’s handle assembly in Lee’s glove box since Lee’s recognized need and Hanel’s teaching would have led one of ordinary skill in the art to combine prior art references to arrive at the claimed invention (See MPEP 2141 III. G).
In regards to claim 2, Hanel as modified by Lee teaches handle assembly of claim 1, wherein Hanel further teaches the first pivot axis is formed by a translatable, extensible link assembly (8, 9) coupling the handle to the recessed housing (See fig 1).  
In regards to claim 3, Hanel as modified by Lee teaches the handle assembly of claim 2, wherein Hanel teaches the link assembly comprises: an intermediate link (8) pivotably coupled to the handle (See fig 1); and a slider (9 note how it moves in a lateral direction from fig 1 to fig 3) pivotably coupled to the intermediate link (See fig 1) and translatably coupled to the recessed housing (See fig 2 and 3); wherein the intermediate link and the slider collectively enable the handle to pivot (since both the link and slider have pivots that the handle pivots about) within the opening defined by the top edge of the recessed housing when the one end of the handle is pushed into the recessed housing by a user and an opposite end of the handle is pulled out of the recessed housing by the user while the slider translates with respect to the recessed housing (See fig 1-3).  
In regards to claim 4, Hanel as modified by Lee teaches the handle assembly of claim 3, wherein Hanel teaches the handle assembly further comprising a hinge pin (the pin associated with 7, see fig 1) pivotably coupling the handle to the intermediate link and a hinge pin (the pin associated with 10, see fig 1) pivotably coupling the intermediate link to the slider (See figs 1-3 to see the pivoting of both connections).  
In regards to claim 5, Hanel as modified by Lee teaches the handle assembly of claim 4, wherein Hanel teaches the handle assembly further comprising a spring disposed about the hinge pin pivotably coupling the handle to the intermediate link and adapted to bias the handle towards the link assembly (Abstract).  
In regards to claim 6, Hanel as modified by Lee teaches the handle assembly of claim 3, wherein Hanel teaches the handle assembly further comprising a buffer member (the protrusion of 1 with the pivot) disposed between the handle and the intermediate link (See fig 1).  
In regards to claim 8, Hanel teaches a hatch cover assembly for a floor flap, the hatch cover assembly comprising: a low-profile handle assembly (See fig 1), wherein the handle assembly comprises: a recessed housing (2) comprising a top edge (5) defining an opening (See fig 3), wherein the top edge of the recessed housing sits substantially flush with the exterior surface of the hatch cover (See fig 1); and a handle (1) coupled to the recessed housing and disposed conformally within substantially the entirety of the opening defined by the top edge of the recessed housing (See fig 1); wherein the handle is adapted to pivot with respect to the recessed housing about a first pivot axis (7) disposed at an intermediate longitudinal location along the recessed housing (See fig 1) and the handle and about a second pivot axis (10) disposed at an end longitudinal location along the recessed housing and the handle (See fig 1); and wherein the handle is pivotably coupled to the recessed housing via a protruding pivot structure (the pin associated with 7, the pivot structure is protruding at least because it protrudes out of the housing, see fig 4) coupled to one end of the handle and adapted to be received within a slot structure defined by the recessed housing (the space between the edges 5, and defined by the recessed housing 2 as seen in fig 3), thereby allowing the one end of the handle and the protruding pivot structure to translate into the recessed housing and forming the second pivot axis that is translatable into the recessed housing (See fig 1 and 3).
However, Hanel does not teach a hatch cover assembly for a storage compartment of a vehicle, the hatch cover assembly comprising: a hatch cover having an exterior surface; and a low-profile handle assembly (See fig 1) disposed within the hatch cover, since it’s unclear what the nature of the “floorflap” is. (emphasis added to show parts not taught by Hanel).
Lee teaches a glove box having a hatch cover with an exterior surface (See fig 1) with a similar handle assembly (30) disposed within the hatch cover (See fig 1, emphasis added to show how previously identified limitations are taught). Lee recognizes a need for increased space for storage in a glovebox (abstract). 
Hanel identifies an aim of his invention is to create an actuating mechanism that can be housed in the smallest possible space (page 1 lines 10-13).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Hanel’s handle assembly in Lee’s glove box since Lee’s recognized need and Hanel’s teaching would have led one of ordinary skill in the art to combine prior art references to arrive at the claimed invention (See MPEP 2141 III. G).
In regards to claim 9, Hanel as modified by Lee teaches the hatch cover assembly of claim 8, wherein Hanel further teaches the first pivot axis is formed by a translatable, extensible link assembly (8, 9) coupling the handle to the recessed housing (See fig 1).  
In regards to claim 10, Hanel as modified by Lee teaches the hatch cover assembly of claim 9, wherein Hanel teaches the link assembly comprises: an intermediate link (8) pivotably coupled to the handle (See fig 1); and a slider (9 note how it moves in a lateral direction from fig 1 to fig 3) pivotably coupled to the intermediate link (See fig 1) and translatably coupled to the recessed housing (See fig 2 and 3); wherein the intermediate link and the slider collectively enable the handle to pivot (since both the link and slider have pivots that the handle pivots about) the within the opening defined by the top edge of the recessed housing when the one end of the handle is pushed into the recessed housing by a user and an opposite end of the handle is pulled out of the recessed housing by the user while the slider translates with respect to the recessed housing (See fig 1-3).  
In regards to claim 11, Hanel as modified by Lee teaches the hatch cover assembly of claim 10, wherein Hanel teaches the hatch cover assembly further comprising a hinge pin (the pin associated with 7, see fig 1) pivotably coupling the handle to the intermediate link and a hinge pin (the pin associated with 10, see fig 1) pivotably coupling the intermediate link to the slider (See figs 1-3 to see the pivoting of both connections).  
In regards to claim 12, Hanel as modified by Lee teaches the hatch cover assembly of claim 11, wherein Hanel teaches the hatch cover assembly further comprising a spring disposed about the hinge pin pivotably coupling the handle to the intermediate link and adapted to bias the handle towards the link assembly (Abstract).  
In regards to claim 13, Hanel as modified by Lee teaches the handle assembly of claim 10, wherein Hanel teaches the hatch cover assembly further comprising a buffer member (the protrusion of 1 with the pivot) disposed between the handle and the intermediate link (See fig 1).  
In regards to claim 15, Hanel teaches a floor flap assembly for a vehicle, the floorflap assembly comprising: a floorflap adapted to be coupled to a structure of the vehicle (abstract); a floor; and a low-profile handle assembly disposed within the floor , wherein the handle assembly comprises: a recessed housing (2) comprising a top edge (5) defining an opening (See fig 3), wherein the top edge of the recessed housing sits substantially flush with the floor (Page 1 lines 9-13) ; and a handle (1) coupled to the recessed housing and disposed conformally within substantially the entirety of the opening defined by the top edge of the recessed housing (See fig 1); wherein the handle is adapted to pivot with respect to the recessed housing about a first pivot axis (7) disposed at an intermediate longitudinal location along the recessed housing (See fig 1) and the handle and about a second pivot axis (10) disposed at an end longitudinal location along the recessed housing and the handle (See fig 1); and wherein the handle is pivotably coupled to the recessed housing via a protruding pivot structure (the pin associated with 7, the pivot structure is protruding at least because it protrudes out of the housing, see fig 4) coupled to one end of the handle and adapted to be received within a slot structure defined by the recessed housing (the space between the edges 5, and defined by the recessed housing 2 as seen in fig 3), thereby allowing the one end of the handle and the protruding pivot structure to translate into the recessed housing and forming the second pivot axis that is translatable into the recessed housing (See fig 1 and 3).
Hanel does not teach a storage compartment assembly for a vehicle (since the nature of the “floorflaps are unknown”), the storage compartment assembly comprising: a storage compartment adapted to be coupled to a structure of the vehicle; a hatch cover having an exterior surface pivotably coupled to the storage compartment; and a low-profile handle assembly disposed within the hatch cover, wherein the handle assembly comprises: a recessed housing comprising a top edge defining an opening, wherein the top edge of the recessed housing sits substantially flush with the exterior surface of the hatch cover (emphasis added to specific limitations not taught by Hanel).
Lee teaches a storage compartment assembly for a vehicle (See fig 1 and 3) comprising a storage compartment (21) adapted to be coupled to a structure of the vehicle (See fig 1); a hatch cover (20) having an exterior surface pivotably coupled to the storage compartment (See fig 3) and a low-profile handle assembly (31) disposed within the hatch cover (See fig 1). Lee recognizes a need for increased space for storage in a glovebox (abstract). 
Hanel identifies an aim of his invention is to create an actuating mechanism that can be housed in the smallest possible space (page 1 lines 10-13).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Hanel’s handle assembly in Lee’s glove box since Lee’s recognized need and Hanel’s teaching would have led one of ordinary skill in the art to combine prior art references to arrive at the claimed invention (See MPEP 2141 III. G).
Hanel in view of lee teaches wherein the top edge of the recessed housing sits substantially flush with the exterior surface of the hatch cover (since Hanel teaches a flush handle assembly).
In regards to claim 16, Hanel as modified by Lee teaches the storage compartment assembly of claim 15, wherein Hanel further teaches the first pivot axis is formed by a translatable, extensible link assembly (8, 9) coupling the handle to the recessed housing (See fig 1), wherein the link assembly comprises: an intermediate link (8) pivotably coupled to the handle (See fig 1); and a slider (9 note how it moves in a lateral direction from fig 1 to fig 3) pivotably coupled to the intermediate link (See fig 1) and translatably coupled to the recessed housing (See fig 2 and 3); wherein the intermediate link and the slider collectively enable the handle to pivot (since both the link and slider have pivots that the handle pivots about) the within the opening defined by the top edge of the recessed housing when the one end of the handle is pushed into the recessed housing by a user and an opposite end of the handle is pulled out of the recessed housing by the user while the slider translates with respect to the recessed housing (See fig 1-3).  
In regards to claim 17, Hanel as modified by Lee teaches the storage compartment assembly of claim 16, wherein Hanel teaches the storage compartment assembly further comprising a hinge pin (the pin associated with 7, see fig 1) pivotably coupling the handle to the intermediate link and a hinge pin (the pin associated with 10, see fig 1) pivotably coupling the intermediate link to the slider (See figs 1-3 to see the pivoting of both connections).  
In regards to claim 18, Hanel as modified by Lee teaches the storage compartment assembly of claim 17, wherein Hanel teaches the storage compartment assembly further comprising a spring disposed about the hinge pin pivotably coupling the handle to the intermediate link and adapted to bias the handle towards the link assembly (Abstract).  
In regards to claim 19, Hanel as modified by Lee teaches the storage compartment assembly of claim 16, wherein Hanel teaches the handle assembly further comprising a buffer member (the protrusion of 1 with the pivot) disposed between the handle and the intermediate link (See fig 1).  
In regards to claim 21, Hanel as modified by Lee teaches the handle assembly of claim 1, wherein the first pivot axis disposed at the intermediate longitudinal location along the recessed housing and the handle is coupled (at least indirectly through 8) to a slider (9) that is adapted to translate within a slot (where 9 protrudes through see fig 2) manufactured into the recessed housing, thereby allowing the first pivot axis to translate within the recessed housing (Since if 9 was stiff the pivot point would not be able to translate such as in figs 1-3).  
In regards to claim 22, Hanel as modified by Lee teaches the handle assembly of claim 1, wherein the first pivot axis disposed at the intermediate longitudinal location along the recessed housing and the handle is coupled (at least indirectly through 8) to a slider (9) that is adapted to translate within a slot (where 9 protrudes through see fig 2) manufactured into the recessed housing, thereby allowing the first pivot axis to translate within the recessed housing (Since if 9 was stiff the pivot point would not be able to translate such as in figs 1-3).  
In regards to claim 23, Hanel as modified by Lee teaches the handle assembly of claim 1, wherein the first pivot axis disposed at the intermediate longitudinal location along the recessed housing and the handle is coupled (at least indirectly through 8) to a slider (9) that is adapted to translate within a slot (where 9 protrudes through see fig 2) manufactured into the recessed housing, thereby allowing the first pivot axis to translate within the recessed housing (Since if 9 was stiff the pivot point would not be able to translate such as in figs 1-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675